DETAILED ACTION
Status of Claims:
Claims 8 – 20 are pending. 
This rejection is Final. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments in the amendments filed 11/30/2020 have been fully considered but they are not persuasive. The reasons set forth below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 of copending Application No. 16/409,939. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference is only the statutory classes where they contain method claims for the storage medium claims and system claims claimed in this application which is an obvious variation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul (US 8676908).

As per claim 8, a computer program product for ranking devices according to compatibility with a service, the computer program product comprising: 

receive a set of collaboration information (User interaction, Col. 5, Lines 21 - 30) and a set of device information (Associated devices, Col. 3, Line 60 – Col. 4, Line 63), wherein the collaboration information includes a service through which the collaboration is available (A social networking application is implemented on a communication device that can execute a software application, for example, the social networking application may be implemented on a processing device, such as an application server. Alternatively, the social networking application can be executed on the mobile device, the STB device, and personal desktop/laptop device. The social networking application facilitates interaction between the users (collaboration information) using the associated communication device, See Col. 5, Lines 21 - 30) and the set of device information corresponds to one or more registered devices (The recipient may be provided with the capability to receive a message on any of the associated mobile device, personal desktop/laptop device and on the TV through the STB device a where the recipient has registered these associated devices as message receiving devices, See Col. 3, Line 60 – Col. 4, Line 63); 
determine contextual information corresponding to the collaboration, wherein the contextual information includes minimum device requirements for participation in the collaboration (A communication device capability identification module enables the convergence gateway to identify the capabilities of the associated communication device. The communication device capability can be identified based on one or more parameters such as type of communication device, type of message, bandwidth capability, screen resolution and the like, See Col. 9, Lines 39 - 59); 
calculate compatibility metrics (*Examiner’s note: The specification defines calculating compatibility metrics as meeting or failing conditions based on device features to determine a ranking, See ¶19 – 20) for one or more participant devices according to the received set of device information and the determined contextual information corresponding to the collaboration (The message communication is delivered to an appropriate communication device based on the type of the message. For example, the recipient may have associated multiple communication devices, for example a mobile device wherein the mobile device is a low end mobile device, a TV associated with a STB device, a personal desktop/laptop device and the like. Those skilled in the art will appreciate that a TV has better screen resolution and capability to display video content than a mobile device. If the message received is a video message, then the video message is preferably delivered to the TV through the STB, See Col. 3, Line 60 – Col. 4, Line 63 and Col. 9, Lines 39 - 59); 
rank the one or more registered devices with respect to the collaboration according to the calculated compatibility metrics (*Examiner’s note: The specification defines calculating compatibility metrics as meeting or failing conditions based on device features to determine a ranking, See ¶19 – 20) to identify a preferred device according to the rankings, wherein the preferred device corresponds to the registered device ranked highest (The message being delivered to the one or more communication devices is customized based on an associated set of rules. The associated set of rules includes identifying a preferred communication device from a list of communication devices associated with a user and/or device capabilities thereof, See Col. 3, Line 60 – Col. 4, Line 63 / *Examiner’s note: the associated set of rules determine the ranking of the devices based on capability from the list of devices and determines the most capable device to be the preferred device); and 
enable the preferred device to access the collaboration according to the device rankings (The preferred device identification module enables identifying a preferred device from among the multiple associated communication devices of the user … the message is delivered to an appropriate communication device based on the type of the message, See Col. 6, Lines 18 - 27). 

As per claim 9, the computer program product of claim 8, wherein the set of device information includes one or more device features for the one or more registered devices (If the registered communication device is a mobile device, the identification of capabilities of mobile device includes, but is not limited to, handling MMS, video, audio, bandwidth, screen resolution and the like, See Col. 4, Line 64 – Col. 5, Line 20). 

As per claim 10, the computer program product of claim 8, wherein instructions to rank the one or more registered devices include instructions to aggregate the calculated compatibility metrics (*Examiner’s note: The specification defines calculating compatibility metrics as meeting or failing conditions based on device features to determine a ranking, See ¶19 – 20) for the one or more participant devices and ranking the devices according to the aggregation (A communication device capability identification module enables the convergence gateway to identify the capabilities of the associated communication device. The communication device capability can be identified based on one or more parameters such as type of communication device, type of message, bandwidth capability, screen resolution and the like, See Col. 9, Lines 39 - 59). 

As per claim 11, the computer program product of claim 8, wherein instructions to calculate compatibility metrics for a device include instructions to determine whether said device meets one or more minimum device requirements as indicated by the contextual information (The identification of the capabilities of the associated communication device facilitates the delivery of message in an appropriate format. For example, if the associated communication device is a low end mobile device, there is a possibility that an intended received video message may not be executed on it, See Col. 9, Lines 39 - 59). 

As per claim 12, the computer program product of claim 8, wherein instructions to calculate compatibility metrics for a device include instructions to analyze a device with respect to one or more features relevant to the collaboration as indicated by the contextual information (The message communication is delivered to an appropriate communication device based on the type of the message. For example, the recipient may have associated multiple communication devices, for example a mobile device wherein the mobile device is a low end mobile device, a TV associated with a STB device, a personal desktop/laptop device and the like. Those skilled in the art will appreciate that a TV has better screen resolution and capability to display video content than a mobile device. If the message received is a video message, then the video message is preferably delivered to the TV through the STB, See Col. 3, Line 60 – Col. 4, Line 63 and Col. 9, Lines 39 - 59). 

As per claim 13, the computer program product of claim 8, further comprising instructions to provide the device rankings to one or more users (A social networking application is implemented as a web application and hosted on an application server. The user of a communication device may access the social networking application using a URL of the social networking application. The user—a sender or a recipient—is enabled to interact with the social networking application through the convergence gateway. The convergence gateway comprises one or more modules to facilitate interaction, for example a preferred device identification module, See Col. 5, Line 49 – Col. 6. Line 17 … the preferred device identification module enables identifying a preferred device from among the multiple associated communication devices of the user. The preferred device is identified based on a set of rules, See Col. 6, Lines 18 - 27). 

As per claim 14, the computer program product of claim 8, further comprising instructions to generate a list of the device rankings (The message being delivered to the one or more communication devices is customized based on an associated set of rules. The associated set of rules includes identifying a preferred communication device from a list of communication devices associated with a user and/or device capabilities thereof, See Col. 3, Line 60 – Col. 4, Line 63). 

As per claim 15, a computer system for ranking devices according to compatibility with a service, the computer program product comprising: 
one or more computer processors; 
one or more computer readable storage media; 
program instructions stored on the one or more computer readable storage media, the program instructions comprising instructions to: 
(User interaction, Col. 5, Lines 21 - 30) and a set of device information (Associated devices, Col. 3, Line 60 – Col. 4, Line 63), wherein the collaboration information includes a service through which the collaboration is available (A social networking application is implemented on a communication device that can execute a software application, for example, the social networking application may be implemented on a processing device, such as an application server. Alternatively, the social networking application can be executed on the mobile device, the STB device, and personal desktop/laptop device. The social networking application facilitates interaction between the users (collaboration information) using the associated communication device, See Col. 5, Lines 21 - 30) and the set of device information corresponds to one or more registered devices (The recipient may be provided with the capability to receive a message on any of the associated mobile device, personal desktop/laptop device and on the TV through the STB device a where the recipient has registered these associated devices as message receiving devices, See Col. 3, Line 60 – Col. 4, Line 63); 
determine contextual information corresponding to the collaboration, wherein the contextual information includes minimum device requirements for participation in the collaboration (A communication device capability identification module enables the convergence gateway to identify the capabilities of the associated communication device. The communication device capability can be identified based on one or more parameters such as type of communication device, type of message, bandwidth capability, screen resolution and the like, See Col. 9, Lines 39 - 59); 
calculate compatibility metrics (*Examiner’s note: The specification defines calculating compatibility metrics as meeting or failing conditions based on device features to determine a ranking, See ¶19 – 20) for one or more participant devices according to the received set of device information and the determined contextual information corresponding to the collaboration (The message communication is delivered to an appropriate communication device based on the type of the message. For example, the recipient may have associated multiple communication devices, for example a mobile device wherein the mobile device is a low end mobile device, a TV associated with a STB device, a personal desktop/laptop device and the like. Those skilled in the art will appreciate that a TV has better screen resolution and capability to display video content than a mobile device. If the message received is a video message, then the video message is preferably delivered to the TV through the STB, See Col. 3, Line 60 – Col. 4, Line 63 and Col. 9, Lines 39 - 59); 
rank the one or more registered devices with respect to the collaboration according to the calculated compatibility metrics (*Examiner’s note: The specification defines calculating compatibility metrics as meeting or failing conditions based on device features to determine a ranking, See ¶19 – 20) to identify a preferred device according to the rankings, wherein the preferred device corresponds to the registered device ranked highest (The message being delivered to the one or more communication devices is customized based on an associated set of rules. The associated set of rules includes identifying a preferred communication device from a list of communication devices associated with a user and/or device capabilities thereof, See Col. 3, Line 60 – Col. 4, Line 63 / *Examiner’s note: the associated set of rules determine the ranking of the devices based on capability from the list of devices and determines the most capable device to be the preferred device); and 
enable the preferred device to access the collaboration according to the device rankings (The preferred device identification module enables identifying a preferred device from among the multiple associated communication devices of the user … the message is delivered to an appropriate communication device based on the type of the message, See Col. 6, Lines 18 - 27).

As per claim 16, the computer system of claim 15, wherein the set of device information includes one or more device features for the one or more registered devices (If the registered communication device is a mobile device, the identification of capabilities of mobile device includes, but is not limited to, handling MMS, video, audio, bandwidth, screen resolution and the like, See Col. 4, Line 64 – Col. 5, Line 20). 

(*Examiner’s note: The specification defines calculating compatibility metrics as meeting or failing conditions based on device features to determine a ranking, See ¶19 – 20) for the one or more participant devices and rank the devices according to the aggregation (A communication device capability identification module enables the convergence gateway to identify the capabilities of the associated communication device. The communication device capability can be identified based on one or more parameters such as type of communication device, type of message, bandwidth capability, screen resolution and the like, See Col. 9, Lines 39 - 59). 

As per claim 18, the computer system of claim 15, wherein instructions to calculate compatibility metrics for a device include instructions to determine whether said device meets one or more minimum device requirements as indicated by the contextual information (The identification of the capabilities of the associated communication device facilitates the delivery of message in an appropriate format. For example, if the associated communication device is a low end mobile device, there is a possibility that an intended received video message may not be executed on it, See Col. 9, Lines 39 - 59). 

As per claim 19, the computer system of claim 15, wherein instructions to calculate compatibility metrics for a device include instructions to analyze a device with respect to one or more features relevant to the collaboration as indicated by the contextual information (The message communication is delivered to an appropriate communication device based on the type of the message. For example, the recipient may have associated multiple communication devices, for example a mobile device wherein the mobile device is a low end mobile device, a TV associated with a STB device, a personal desktop/laptop device and the like. Those skilled in the art will appreciate that a TV has better screen resolution and capability to display video content than a mobile device. If the message received is a video message, then the video message is preferably delivered to the TV through the STB, See Col. 3, Line 60 – Col. 4, Line 63 and Col. 9, Lines 39 - 59). 

(A social networking application is implemented as a web application and hosted on an application server. The user of a communication device may access the social networking application using a URL of the social networking application. The user—a sender or a recipient—is enabled to interact with the social networking application through the convergence gateway. The convergence gateway comprises one or more modules to facilitate interaction, for example a preferred device identification module, See Col. 5, Line 49 – Col. 6. Line 17 … the preferred device identification module enables identifying a preferred device from among the multiple associated communication devices of the user. The preferred device is identified based on a set of rules, See Col. 6, Lines 18 - 27).

Remarks
Applicant’s arguments, with regards to independent claims 8 and 15 filed on 11/30/2020 have been fully considered but they are not persuasive. The current arguments are based on independent claims 8 and 15 which are present in the remarks by the applicant.
With respect to independent claims 8 and 15, Applicant argues Paul does not disclose “enable the preferred device to access the collaboration according to the device rankings”. Examiner responds that Paul discloses identifying a preferred device to send a message (Col. 6, Lines 18 - 27). By identifying the device, the device is enabled access to the collaboration. For example, Paul discloses “When the recipient accesses the social networking application through any of the associated communication devices, for example through any of the STB device and the computing device, the presence module identifies the communication device based on the set of rules. Subsequently, the message is delivered to the available associated communication device using the message communication module” (Col. 9, Lines 21 - 38). Hence, the preferred device is enabled access to the social networking application to allow the preferred device to send and receive messages. Also, credentials may be required to access the application on the preferred device (Col. 12, Lines 40 - 54), which would further require enabling the preferred device to access the collaboration before a delivery of the message can be made. The system would first require the application to be accessed by the preferred device and then a delivery of the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282.  The examiner can normally be reached on M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/NAZIA NAOREEN/Examiner, Art Unit 2458

                                                                                                                                                                                        /ESTHER B. HENDERSON/ Primary Examiner, Art Unit 2458                                                                                                                                                                                                        March 12, 2021